Citation Nr: 1327101	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  05-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an earlier effective date than February 26, 2004 for service connection for right ankle arthritis.

3.  Entitlement to an initial disability rating in excess of 10 percent for right ankle arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in October 2005.

When the appeal was before the Board in January 2009 the Board denied the instant claims, as well as those of entitlement to service connection for a right knee disability, chest condition, residuals of a head injury including migraine headaches; and higher initial ratings for degenerative disc disease of the cervical spine.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued a memorandum decision in which it affirmed the Board's January 2009 decision as to the issues of entitlement to service connection for a right knee disability, chest condition, residuals of a head injury including migraine headaches; and higher initial ratings for degenerative disc disease of the cervical spine.  It vacated the Board's decision with respect to the instant issues and remanded those issues to the Board for further review. 

In September 2011, the Board remanded this matter for additional development.  Efforts to comply with the directed remand action were undertaken by the Appeals Management Center (AMC) and the matter was returned to the Board for appellate consideration.

In February 2013, the Board granted a higher 50 percent initial disability rating, effective from July 25, 2005, for depressive disorder, but denied claims for service connection for hypertension, to include as secondary to cervical spine degenerative disc disease, and for an initial disability rating in excess of 30 percent for depressive disorder prior to July 25, 2005.  The Board remanded issues of the Veteran's entitlement to service connection for right foot/ankle and left knee disabilities for further development.

Once again, the AMC undertook efforts to comply with the directed development action.  Following post-remand development of the remaining issues on appeal, the RO in Columbia, South Carolina issued a May 2013 rating decision which granted service connection for right ankle arthritis, effective from February 26, 2004, with an initial disability rating of 10 percent.  In a May 2013 Supplemental Statement of the Case, the AMC continued to deny the Veteran's claim for service connection for a left knee disability.

In a June 2013 Notice of Disagreement, the Veteran expressed his ongoing disagreement with the effective date for service connection and the initial 10 percent disability rating assigned for his right ankle arthritis.  VA has yet to provide the Veteran with a Statement of the Case addressing these issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, this matter must be remanded once again to ensure that there is a complete record which will permit the Board to decide the Veteran's claims and to ensure that the Veteran has been afforded complete procedural due process in this case.

As noted in the introduction above, a May 2013 rating decision granted service connection for right ankle arthritis, effective from February 26, 2004, with an initial disability rating of 10 percent.  In a June 2013 Notice of Disagreement, the Veteran expressed his ongoing disagreement with the effective date for service connection and the initial 10 percent disability rating assigned for his right ankle arthritis.  VA has yet to provide the Veteran with a Statement of the Case addressing these issues.

Under Manlincon v. West, 12 Vet. App. 238 (1999), in instances where VA has not issued an SOC despite the timely receipt of an NOD, the Board is compelled to remand the issue to the RO for the issuance of an SOC.  For this reason, the issues of the Veteran's entitlement to an effective date earlier than February 26, 2004 for service connection for right ankle arthritis and to an initial disability rating in excess of 10 percent for right ankle arthritis are remanded so that the Veteran may be provided an SOC as to those issues.

In relation to the Veteran's claim for service connection for a left knee disability, the Veteran was afforded a VA examination in March 2013.  During the examination, the Veteran was diagnosed with left knee arthralgia.  In an April 2013 addendum opinion, which was prepared after review of the Veteran's claims file, the examiner opined that it is unlikely that the Veteran's left knee arthralgia is related to his active duty service.  As rationale for this opinion, the examiner acknowledged that the Veteran was treated during service for knee complaints on one occasion in September 1986; however, the subsequent medical record was silent for left knee complaints or treatment until VA treatment in August 2011.

Contrary to the examiner's claims file review, the Board notes that a private whole body bone scan performed in September 2004 at Des Peres Hospital revealed mild degenerative changes in both knees, marked by small foci of mild increased activity overlying the lateral joint space compartment of both knees.  During private treatment in August 2005 with Dr. K.K.N., the Veteran complained of pain in both knees during weightbearing and while bending as well as weakness and popping.  During VA treatment in November 2005, the Veteran continued to report left knee pain and was given a provisional diagnosis of "possible degenerative joint disease."  During VA physical therapy in October 2006, the Veteran complained of swelling and popping in both knees that had reportedly began during service and had been ongoing for 20 years.  VA treatment records from May 2013 reflect ongoing left knee pain attributed to degenerative arthritis. 

In view of the foregoing, the VA examiner's April 2013 opinion is based upon an inaccurate understanding of the Veteran's left knee medical history.  As such, the examiner's April 2013 opinion is inadequate.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  Under the circumstances, VA should seek a new addendum from the same VA examiner who performed the March 2013 examination and authored the April 2013 addendum.  In the new addendum, the examiner should consider the post-service medical history and evidence noted above and provide a new opinion as to whether the Veteran's left knee arthralgia is related to his in-service 1986 injury or to any other injury or illness sustained by the Veteran during his active duty service.  If the examiner determines that the opinion sought cannot be given without a full examination of the Veteran, or the same VA examiner who performed the March 2013 VA examination is unavailable, then the Veteran should undergo a new VA examination, by an appropriate physician.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the addendum and/or examination, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his left knee and right ankle since May 2013.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an SOC addressing the issues of the Veteran's entitlement to an earlier effective date than February 26, 2004 for service connection for right ankle arthritis and an initial disability rating in excess of 10 percent for right ankle arthritis.

2.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for a left knee disability.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion addressing the nature and etiology of his left knee disability.  The Veteran should be advised that, if further examination of his left knee is necessary, it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his right ankle and left knee since May 2013.

3.  Obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After the above development has been completed to the extent possible, the claims file should be provided to the same VA examiner who performed the Veteran's March 2013 VA examination. 

The examiner should be asked to review the claims file and, mindful of the Veteran's left knee medical history, to include the September 2004 private whole body bone scan from Des Peres Hospital; August 2005 private treatment with Dr. K.K.N.; November 2005, October 2006, and May 2013 VA treatment; and the Veteran's assertion that he has experienced pain, swelling, and popping in his left knee since his active duty service, provide an opinion as to whether is it at least as likely as not (at least a 50 percent probability) that the Veteran's left knee arthralgia is etiologically related to the Veteran's in-service September 1986 injury or to any other injury or illness sustained by the Veteran during his active duty service.

If the examiner determines that the opinion sought cannot be rendered without a re-examination of the Veteran, or, the same VA examiner who performed the March 2013 VA examination is unavailable, then the Veteran should be afforded a VA examination, performed by an appropriate physician, to explore the medical question posed above.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  All relevant findings from the Veteran's medical history, clinical findings, subjectively reported symptoms, and associated functional impairment should be reported.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5.  If a new VA examination is necessary, and the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

6.  After completion of the above development, the issue of entitlement to service connection for a left knee disability should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


